Citation Nr: 1544839	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment rendered from December 7, 2011, through December 9, 2011, at Memorial Hospital in Jacksonville, Florida.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and L.S.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Department of Veterans Affairs (VA) North Florida / South Georgia Veterans Health System in Gainesville, Florida.

The Board notes that pertinent medical evidence has been both added to the case file and also independently submitted by the Veteran after the issuance of the February 2012 Statement of the Case; this evidence has not been considered by the Agency of Original Jurisdiction (AOJ) for initial review.  Given the favorable outcome in this matter, however, the Board finds that the Veteran is not prejudiced by the Board's consideration of this evidence at first instance.  

The Veteran testified at a Board video teleconference hearing before the undersigned in March 2015.  A copy of the hearing transcript is of record.  


FINDINGS OF FACT

1.  On December 7, 2011, the Veteran was admitted for treatment at a private medical emergency department at Memorial Hospital in Jacksonville, Florida, without prior authorization for payment of the medical services provided to him, and for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his health; he was discharged on December 9, 2011.

2.  A VA or other Federal facility / provider was not feasibly available, and an attempt to use one beforehand would not have been considered reasonable by a prudent layperson.



CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical services for treatment provided by Memorial Hospital in Jacksonville, Florida, from December 7, 2011 through December 9, 2011, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks reimbursement for emergency treatment at a non-VA hospital - Memorial Hospital in Jacksonville, Florida - from December 7, 2011, through December 9, 2011, under the provisions of 38 U.S.C.A. § 1725, which authorizes VA to provide payment or reimbursement for non-service-connected disabilities.  Based on a review of the evidence of record, the Board finds that the Veteran's case was emergent in nature and that VA or other Federal facilities were not feasibly available at the time he sought emergency care, and as such, the Board finds that his claim must be granted.

The claim was denied by the AOJ based on a determination that (1) the services provided were not of an emergent nature such that delay would have been hazardous to the Veteran's life or health; and (2) a VA medical facility was readily available in the Veteran's geographic area and capable of furnishing economic care.  See January 2012 Rating Decision and February 2012 Statement of the Case.  There appears to be no material dispute that the Veteran would otherwise meet the eligibility requirements for reimbursement under 38 U.S.C.A. § 1725.  Accordingly, the Board will focus on these two elements.

Payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if numerous conditions are met.  See 38 C.F.R. § 17.1002.

Pertinent to this case, those conditions at issue are: (a) the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part), and (c) a VA or other Federal facility / provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).  See 38 C.F.R. § 17.1002(a)-(c).

The admission of any patient to a private or public hospital at VA's expense will only be authorized if a VA medical center or other Federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  In those instances where care in public or private hospitals at VA's expense is authorized because a VA or other Federal facility was not feasibly available, as defined in this section, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  38 C.F.R. § 17.53.

On December 7, 2011, the Veteran sought emergency care at Memorial Hospital because he experienced severe headaches (worse than the headaches he had been experiencing for over a week) accompanied by stuttering, mumbling, and slurred speech.  See Board Hearing Tr. at 3.  He called his primary care physician located at the VA Jacksonville Outpatient Clinic and based on his reported symptoms, he was told by a nurse to seek treatment at the nearest emergency room.  See Board Hearing Tr. at 3-4; see also December 7, 2011 Nurse P.M.'s Note.  He explained that he was "scared for [his] life" and believed it to be a medical emergency, as he thought he was having a stroke at the time.  See Board Hearing Tr. at 4, 7.  As the closest emergency facility - Memorial Hospital in Jacksonville - was ten minutes away, he sought treatment there as the closest VA hospitals in Lake City and Gainesville were an hour and a half to two hours away.  See Board Hearing Tr. at 3.

In light of his symptoms and medical history, the Veteran was medically monitored at Memorial Hospital from admission on December 7, 2011, until discharge on December 9, 2011, so that multiple necessary tests could be performed.  See December 2011 Memorial Hospital Treatment Records, including Discharge Summary.

The evidence shows that the Veteran presented to the private emergency room due to severe headache and neck pain accompanied by slurred speech and tingling on the right side of his tongue.  See December 7, 2011, Memorial Hospital Emergency Room Report.  Evaluating physicians believed that based on the Veteran's symptoms and medical history, he may have been suffering from a transient ischemic attack (TIA); a TIA workup, including magnetic resonance imaging (MRI) and magnetic resonance angiogram (MRA) of the head / neck, MRI of the brain, and an echocardiogram of the heart, was ordered.  See December 7, 2011, Memorial Hospital Admission Report.  

The Board finds that the Veteran's condition involved acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing his health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002.  Furthermore, a staff physician at the Jacksonville Outpatient Clinic verified that the December 7, 2011 emergency room visit was "medically necessary" as the Veteran had refractory headache and possible TIA.  See March 2012 Primary Care Letter.

Additionally, the nearest VA medical center or hospital was approximately one and a half to two hours away, which made it not feasibly available in light of the Veteran's medical condition.  

Accordingly, the Board finds that reimbursement of unauthorized medical expenses for treatment provided by Memorial Hospital from December 7, 2011 through December 9, 2011 is warranted.  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by Memorial Hospital in Jacksonville, Florida from December 7, 2011, through December 9, 2011, is granted.



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


